Exhibit 10.27 LEASE LEASE AGREEMENT effective as of the day of July 2009, between F. Miller Construction, LLC (ID No. ) as lessee (“Lessee”) and Reeves Commercial, LLC referred to as lessor (“Lessor”). WITNESSETH: ARTICLE I LEASED PREMISES Lessor does hereby demise and lease unto. Lessee, and Lessee does hereby hire and take from Lessor those certain premises (the "Leased Premises") described as follows: 825 Ryan Street 2nd Floor, Lake Charles, LA 70601, which is said to be approximately 6,500 square feet, and Lessee does hereby grant and convey to Lessee all leasehold and similar rights and interest therein or thereto appertaining. Lessor has full right and authority to enter into this Lease and to grant to Lessee the estate and all rights purported to be herein granted, free and clear of all liens and other encumbrances, without the prior authorization, consent or approval of any third party.Lessor’s entering into and performing this Lease will not contravene, conflict with, or result in a default or event of default under any law, rule or regulations or any agreement, document or instrument affecting Lessor or the Lease Premises. ARTICLE II TERM The primary term of this Lease shall commence October 15, 2009and shall continue until October 15, 2014, subject to all other provisions of this Lease. Lessee shall have the option to renew this Lease on a YEAR to YEAR basis, if Lessee gives Lessor written notice by certified or registered mail of its intention to renew at least ninety (90) days prior to the expiration of the primary term, or renewal term, as applicable, of this Lease. If Lessee timely exercises the option to renew granted in this Lease, then this Lease shall continue upon the same terms with exception to rent. RENT SHALL INCREASE BY THREE (3%) PERCENT FOR EVERY RENEWAL AFTER THE PRIMARY TERM. ARTICLE III RENT (a) Amount. For the first 12 months of the lease agreement, rental shall be paid as follows: FIFTY-ONE THOUSAND DOLLARS ($51,000) is due at lease signing, and THREE THOUSANDTHREE HUNDRED AND THIRTY-THREE DOLLARS ($3,333) paid monthly for the first twelve months of the lease agreement. FOR MONTHS 13-60, The Lessee shall pay to Lessor, or as Lessor shall direct, an advance monthly rental during each month of the 48 remaining MONTHS the sum of SEVEN THOUSAND FIVE HUNDRED EIGHTY THREE ($7,583 US$) DOLLARS paid on the 15th of every month. If rent is not received within 5 days of the due date, there shall be assessed a late payment penalty of ten (10%) percent of the rent due for each month in which the rent remains unpaid.The late payment penalty shall be due when the late rent is paid. Right of Refusal IN THE EVENT THAT THE LESSOR/OWNER ELECTS TO SELL THIS PROPERTY, LESSOR/OWNER HEREBY GRANTS THE LESSEE THE RIGHT OF FIRST REFUSAL FOR FIVE BUSINESS DAYS FROM DATE OF SUCH NOTICE.TO EXERCISE THIS RIGHT OF FIRST REFUSAL, THE LESSEE MUST MEET ALL TERMS OF THE NEGOTIATED PURCHASE AGREEMENT.THIS INCLUDES BUT IS NOT LIMITED TO TIME FRAMES, CONTINGENCIES, AND PRICE.THIS RIGHT OF FIRST REFUSAL SHALL END WITH THE TERMINATION OF THIS LEASE. (b) Address for Payment: Each rental payment shall be made payable to the following person and delivered to it at the following address: Reeves Commercial , LLC 825 Ryan St. 2nd Floor Lake Charles, LA 70601 Each person may change the address for payment by notice to Lessee delivered on or before thirty (30) days prior to the rent due date. ARTICLE IV UTILITIES Lessor agrees to pay for all of the utility expenses, including gas, electrical, which are related to the Leased Premises. ARTICLE V MAINTENANCE AND REPAIR (a) Lessee’s Duties. By entry hereunder, Lessee acknowledges that the Leased Premises and appurtenances are in good, clean and sanitary order and repair, and accepts the Leased Premises in the condition delivered. Lessee shall, solely at its cost and expense, maintain the entire Leased Premises. (b) Lessor's Duties. The Lessor shall not be responsible for any maintenance of the Leased Premises; provided that Lessor shall be responsible for maintenance and repair of the building in which the Lease Premises are contained . If a repair or replacement, not occasioned by a casualty, is required and will exceed $10,000 in cost, Lessor shall have the option to make that repair or replacement or cancel and terminate this lease as of the end of the month in which it is required to be made; provided that, prior to any such cancellation or termination, Lessee shall have the option, exercisable at any time within five business days after notice from Lessor, to provide such repairs and replacement, in which event this Lease shall continue in full force and effect in accordance with its terms. (c) No representation or Warranties. Lessor has made no representations or promises with respect to this Lease, with respect to the Leased Premises or with respect to any matter related thereto, other than as expressly set forth herein. (d) Indemnity. Lessee hereby agrees to hold Lessor harmless and otherwise indemnify Lessor for any liability to persons or property arising from all defects other than latent defects in the Leased Premises and/or completed or incomplete repairs which are the obligation of Lessee to undertake. (e) Access. Lessor shall have the right to reasonable access to the Leased Premises throughout the term of this Lease for the purposes of repair or inspection. (f) Casualty or Expropriation. If as a result of a casualty to or expropriation of the Leased Premises, the Leased premises cannot reasonably be occupied and used by Lessee, Lessee may cancel and terminate this Lease on thirty (30) days advance written notice to Lessor. ARTICLE VI INSURANCE Lessee shall, at its own cost, and expense, keep and maintain in full force during the term of this Lease, insurance as follows: (a) Against public liability claims (including Workmen's Compensation Claims), against Lessor and Lessee, and all other claims against Lessor and Lessee as owners and/or landlords resulting from any accident occurring at, on or in any other way related to the Leased Premises, or any part thereof; said insurance to provide coverage covering property damage, bodily injuries, including death resulting therefrom, to the extent of $1,000,000.00 per accident and $1,000,000.00 per person and liability for damage to property of others caused thereby to the extent of $1,000,000.00 per accident; (b) Against the perils of fire, flood and hazards ordinarily included under the standard extended coverage endorsements cover the full insurable value of the Leased Premises, which the parties recognize is $750,000 on the date hereof; and, (c) The Lessor shall be named as an additional insured in any policy maintained pursuant to this Lease, and each such policy shall contain provisions against cancellation except upon thirty (30) days prior notice to Lessor. Policies and/or certificates' of such insurance coverage shall be provided at Lessor's request. ARTICLE VII USE OF LEASED PREMISES Lessee shall use the Leased Premises exclusively as a construction company office, and Lessee is bound not to use the leased premises for any purpose that is unlawful or that tends to injure or depreciate the property. Lessee shall comply with all federal, state and/or local laws, rules, regulations and/or orders with respect to the storage, use, discharge and/or removal of any chemical substances, including any "Hazardous Substances," "Pollutants", or "Contaminants" (as such terms are defined in the Comprehensive Environmental Response, Compensation and Liability Act of 1980, as amended ("CERCLA"» in connection with its use of the Leased Premises. The Lessee shall be responsible for the removal of any Hazardous Substances, Pollutants or Contaminants stored in or on the Leased Premises by Lessee during the term of this Lease and/or if required by any federal, state and/or local laws, rules, regulations and/or orders resulting from the Lessee's use of the Leased Premises. Lessee shall immediately notify Lessor, in writing, of any violation or suspected violation of any federal, state and/or local law, rule, regulation and/or order dealing with Hazardous Substances, Pollutants or Contaminants. Lessor and Lessee acknowledge and agree that the Leased Premises have heretofore been occupied by Lessor or an affiliate of Lessor. Notwithstanding any provision to the contrary contained herein, in no event shall Lessee be liable for any acts or omissions of Lessor or any prior tenant .or occupant, nor for the presence at the Leased Premises of any Hazardous Substances, Pollutants or Contaminants if not stored in or on the Leased Premises by Lessee during the term of this Lease or if not resulting from the Lessee's use of the Leased Premises. ARTICLE VIII INDEMNIFICATION Lessee covenants that it will hold and save Lessor harmless from any and all loss, cost, liability, damage or expense, including without limitation, attorney's fees and disbursements, caused by or arising from or in connection with the injury or death to persons or damage to property in, upon or about the Leased Premises or caused by or arising from or in connection with activities conducted thereon, or any act or omission of Lessee, its agents, employees, contractors, licenses and invitees, including without limitation, injury or death of Lessee's. agents, employees, licensees, and invitees and damage to their property; provided, however, that Lessee shall be required to indemnify Lessor only for the negligence of the Lessee, its agents, employees, licensees and invitees, and Lessee shall not be required to indemnify Lessor for any damage or injury of any kind arising out of the negligence of third parties, the Lessor, its agents or employees. All properties of Lessee and others, placed or allowed to remain on the Leased Premises by Lessee or with its consent, shall remain on the Leased Premises at the sole risk of Lessee and Lessor shall not have any responsibility therefore or obligation to Lessee or any other party with respect thereto, except to the extent occasioned by Lessor’s breach of this Lease or gross negligence. Lessee shall comply with all applicable insurance and fire prevention regulations. The obligations of indemnity and assumption of responsibility on the part of Lessee set forth herein shall, to the extent· of the obligations therein expressed, shall constitute an assumption of responsibility for the Leased Premises with the meaning of LSA-R.S. 9:3221 or other applicable law. ARTICLE X ASSIGNMENT Lessee has the right to sublease with prior consent of Lessor which shall not be unreasonably withheld. ARTICLE XI SUBORDINATION This Lease and all of Lessee's rights, title and interest in and under this Lease shall be subject, subordinated and inferior to the lien of any and all mortgages which now exist or which Lessor may in the future place upon the Leased Premises; however, Lessee's' quiet enjoyment of the Leased Premises shall not be disturbed provided that Lessee is not in default under this Lease and agrees to attorn to Lessor's successor in title in the event of a foreclosure. If requested by Lessee, the Mortgagor, Lessor and Lessee shall enter into an agreement reflecting the subordination, non-disturbance and attornment provisions of this paragraph. ARTICLE XII DEFAULT AND REMEDIES THEREFOR (a)Default.
